[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as
State v. Hoffman, Slip Opinion No. 2014-Ohio-4795.]




                                         NOTICE
     This slip opinion is subject to formal revision before it is published in
     an advance sheet of the Ohio Official Reports. Readers are requested
     to promptly notify the Reporter of Decisions, Supreme Court of Ohio,
     65 South Front Street, Columbus, Ohio 43215, of any typographical or
     other formal errors in the opinion, in order that corrections may be
     made before the opinion is published.


                         SLIP OPINION NO. 2014-OHIO-4795
           THE STATE OF OHIO, APPELLEE, v. HOFFMAN, APPELLANT.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
     may be cited as State v. Hoffman, Slip Opinion No. 2014-Ohio-4795.]
Arrests—Warrants—Neutral           and    detached     magistrate—Probable         cause-
        determination—Affidavit that merely concludes that suspect committed a
        particular crime does not support finding of probable cause—
        Exclusionary rule does not apply when police act in objectively
        reasonable reliance on binding appellate predecent.
    (No. 2013-0688—Submitted April 8, 2014—Decided November 4, 2014.)
                APPEAL from the Court of Appeals for Lucas County,
                          No. L-12-1262, 2013-Ohio-1082.
                               _____________________
                              SYLLABUS OF THE COURT
1. A neutral and detached magistrate or other person authorized under Crim.R.
        4(A)(1) must make a probable-cause determination before an arrest
        warrant can be issued.
                             SUPREME COURT OF OHIO




2. A complaint or affidavit, offered as a basis for the issuance of an arrest
       warrant, does not support a finding of probable cause when it merely
       concludes that the person whose arrest is sought has committed a
       particular crime.
3.   When the police conduct a search in objectively reasonable, good-faith
       reliance upon binding appellate precedent, the exclusionary rule does not
       apply.
                             ____________________
       LANZINGER, J.
       {¶ 1} In this case, defendant-appellant, Brandon Hoffman, challenges the
use of evidence obtained as the result of his arrest pursuant to three misdemeanor
arrest warrants. We agree with the trial court and court of appeals that the arrest
warrants were issued improperly because there was no determination of probable
cause. However, we also agree that the remedy of suppression of the evidence
obtained pursuant to these defective warrants is not available in this instance,
because the officers relied in good faith upon a procedure that had been validated
by the Sixth District Court of Appeals. We therefore affirm the judgment of the
court of appeals.
                                Case Background
       {¶ 2} On November 11, 2011, in Toledo Municipal Court, a Toledo
Police detective filed three criminal complaints and requests for warrants to arrest,
charging Brandon Hoffman with theft, criminal damaging, and “house stripping
prohibited,” all first-degree misdemeanors. Each complaint cited the relevant
statute, recited the statutory elements for the offense charged, and, in a brief
narrative statement, identified the victim, the location of the offense, and the
property taken or removed. Based on the statements in the complaint, the deputy
clerk issued the warrants. Hoffman was notified by letter that he could avoid
arrest by scheduling a court appearance before November 29.



                                         2
                                January Term, 2014




       {¶ 3} On November 26, 2011, Toledo police responded to a “call for
service” to a residential address. Inside the residence, they found the dead body
of Scott Holzhauer. A gun safe in an adjacent area was open. Neighbors stated
that someone named Brandon had recently visited Holzhauer and had been
interested in purchasing guns from him. When further information identified this
Brandon as Brandon Hoffman, a computer check revealed that he had active
misdemeanor arrest warrants.
       {¶ 4} The police decided to execute the arrest warrants. At the address
listed in the warrants, officers looked through a window and observed Hoffman
lying on the floor inside, apparently sleeping. They knocked on the front door,
and a man let them in. When they arrested Hoffman, they discovered a .45 caliber
Ruger semi-automatic on the floor where Hoffman was lying. The gun was later
identified as belonging to Holzhauer. Two cell phones were nearby, in plain
view, and when an officer used her own phone to call Holzhauer’s cell-phone
number, one of the phones immediately rang. Based on this information, an
affidavit for a search warrant was prepared and later executed, resulting in the
collection of additional evidence.
       {¶ 5} Hoffman was charged in a two-count indictment with aggravated
murder in violation of R.C. 2903.01(B) and aggravated robbery in violation of
R.C. 2911.01(A)(3), a felony of the first degree. Hoffman challenged the legality
of his arrest and filed a motion to suppress all evidence collected as a result of that
arrest. Specifically, he contended that officers lacked a valid warrant to arrest
him. In a supplement to his motion to suppress, he clarified that the arrest
warrants were invalid because no probable-cause determination was made by
anyone before the warrants were issued and because the criminal complaints on
which the warrants were based contained on their face no information that would
support a finding of probable cause.




                                          3
                             SUPREME COURT OF OHIO




       {¶ 6} A suppression hearing was held. The trial court found that the
officer who had obtained the three misdemeanor arrest warrants, Detective Kim
Violanti, failed to submit any information from which the deputy clerk could have
found the existence of probable cause on the three misdemeanor charges. The
court also found that the Toledo Municipal Court’s internal guidelines for
handling complaints and warrants violated the United States and Ohio
Constitutions.   Nevertheless, the court concluded that it was bound by the
precedent established in State v. Overton, 6th Dist. Lucas No. L-99-1317, 2000
WL 1232422 (Sept. 1, 2000). In Overton, the Sixth District Court of Appeals had
established that a warrant, almost identical in form and substance to the ones at
issue, complied with the requirements of Crim.R. 4(A)(1) and the Fourth
Amendment. Because the officers who arrested Hoffman could not reasonably be
expected to question this authority, the trial court determined that they did not
deliberately, recklessly, or with gross negligence violate Hoffman’s rights and
that suppression would have no deterrent effect in this instance. The motion to
suppress was denied.
       {¶ 7} Nine days later, Hoffman withdrew his not-guilty plea and entered
a plea of no contest to the two felony offenses charged in the indictment. The
trial court found him guilty and sentenced Hoffman to life without parole for the
aggravated murder and to 11 years’ imprisonment for the aggravated robbery, to
be served concurrently.
       {¶ 8} Hoffman appealed to the Sixth District Court of Appeals. He
argued that the trial court committed reversible error when it denied his motion to
suppress, despite recognizing the obvious Fourth Amendment violation. He urged
the appellate court to overrule its decision in Overton.
       {¶ 9} The Sixth District Court of Appeals agreed with Hoffman that the
“mere recitation of the statutory elements of the crime is not sufficient to support
a finding that probable cause exists.” 6th Dist. Lucas No. L-12-1262, 2013-Ohio-



                                          4
                                January Term, 2014




1082, 989 N.E.2d 156, ¶ 17. It concluded that the misdemeanor arrest warrants
were invalid due to the deputy clerk’s admission that they were issued without
any probable-cause determination. Id. at ¶ 16. The court of appeals recognized
that its holding was inconsistent with Overton and overruled it to that extent. Id.
at ¶ 19. Nevertheless, the Sixth District affirmed the trial court’s decision to deny
suppression because the officers acted in good-faith reliance on the validity of the
warrants based on the information available to them at the time.
       {¶ 10} Hoffman appealed to this court, and we accepted jurisdiction on
the sole proposition of law: “There can be no good faith reliance on the validity of
an arrest warrant issued without a magisterial finding of probable cause.” 136
Ohio St. 3d 1472, 2013-Ohio-3790, 993 N.E.2d 777.
                                     Analysis
No warrant shall issue but upon probable cause
       {¶ 11} Hoffman argues that his rights under the United States and Ohio
Constitutions were violated.     The Fourth Amendment to the United States
Constitution provides:


               The right of the people to be secure in their persons,
       houses, papers, and effects, against unreasonable searches and
       seizures, shall not be violated, and no Warrants shall issue, but
       upon probable cause, supported by Oath or affirmation, and
       particularly describing the place to be searched, and the persons or
       things to be seized.


The language of Article I, Section 14 of the Ohio Constitution is virtually
identical to the language in the Fourth Amendment, and we have interpreted
Article I, Section 14 as affording the same protection as the Fourth Amendment.
State v. Robinette, 80 Ohio St. 3d 234, 238-239, 685 N.E.2d 762 (1997).



                                         5
                                SUPREME COURT OF OHIO




       {¶ 12} The Fourth Amendment and Article I, Section 14 require probable
cause to search or seize. And the Fourth Amendment has been interpreted to
mean that probable cause must be determined by a neutral and detached
magistrate rather than by an official of the executive branch whose duty is to
enforce the law, to investigate, and to prosecute.       See Coolidge v. New
Hampshire, 403 U.S. 443, 450, 91 S. Ct. 2022, 29 L. Ed. 2d 564 (1971). This
requirement reflects “our basic constitutional doctrine that individual freedoms
will best be preserved through a separation of powers and division of functions
among the different branches and levels of Government.” United States v. United
States Dist. Court for E. Dist. of Michigan, S. Div., 407 U.S. 297, 317, 92 S. Ct.
2125, 32 L. Ed. 2d 752 (1972), citing Harlan, Thoughts at a Dedication: Keeping
the Judicial Function in Balance, 49 A.B.A.J. 943, 944 (1963).
       {¶ 13} We have recently addressed the importance of a neutral and
detached magistrate in a case in which a detective from the Summit County
Sheriff’s Department submitted a complaint, request for an arrest warrant, and
affidavit to a deputy clerk at Barberton Municipal Court who was also employed
by the sheriff’s department. State v. Hobbs, 133 Ohio St. 3d 43, 2012-Ohio-3886,
975 N.E.2d 965. The deputy clerk reviewed the documents, determined that
probable cause existed, and issued an arrest warrant. The trial court denied the
defendant’s motion to suppress. The appellate court affirmed, finding that no
evidence had been obtained as a result of the warrant while conceding that the
warrant had been improperly issued. We agreed with the court of appeals that the
warrant was invalid, stating:


               [T]he deputy clerk’s dual position as a sergeant in the
       sheriff’s department located in the same county served by the
       Barberton Municipal Court creates an inappropriate tension
       between the executive function of law enforcement and the judicial



                                          6
                                January Term, 2014




       function of determining probable cause. The deputy clerk’s dual-
       capacity position blurs the separation and threatens the
       independence of the executive and judicial functions. Further, the
       dual-capacity position places the deputy clerk at risk of divided
       loyalties and conflicting duties * * *. The result is that the deputy
       clerk lacks the requisite neutrality and detachment to make the
       probable-cause determination necessary for issuing a valid warrant
       pursuant to Crim.R. 4(A)(1).


Id. at ¶ 19. We held that “[a] person acting in a dual capacity as deputy sheriff for
a county and deputy clerk for a municipal court located in that same county is not
a neutral and detached magistrate for purposes of determining whether probable
cause exists for issuing an arrest warrant.” Id. at syllabus. We were not called
upon to opine on the validity of the probable-cause determination itself.
       {¶ 14} The issuance of an arrest warrant is governed by Crim.R. 4(A)(1),
which states:


                If it appears from the complaint, or from an affidavit or
       affidavits filed with the complaint, that there is probable cause to
       believe that an offense has been committed, and that the defendant
       has committed it, a warrant for the arrest of the defendant, or a
       summons in lieu of a warrant, shall be issued by a judge,
       magistrate, clerk of court, or officer of the court designated by the
       judge, to any law enforcement officer authorized by law to execute
       or serve it.
                The finding of probable cause may be based upon hearsay
       in whole or in part, provided there is a substantial basis for




                                         7
                             SUPREME COURT OF OHIO




       believing the source of the hearsay to be credible and for believing
       that there is a factual basis for the information furnished.


Thus, the purpose of a complaint or affidavit is to set forth sufficient information
to enable the decisionmaker to personally determine from the facts whether it is
likely that an offense has been committed by the named individual. A mere
conclusory statement that the person whose arrest is sought has committed a
crime is insufficient to justify a finding of probable cause. It is also not enough
that probable cause may later be determined to exist. A neutral and detached
magistrate or other person authorized under Crim.R. 4(A)(1) must make a
probable-cause determination before an arrest warrant can be issued.               See
Coolidge, 403 U.S. at 450-451, 91 S. Ct. 2022, 29 L. Ed. 2d 564.
The Procedure Used in Obtaining Hoffman’s Arrest Warrants
       {¶ 15} At the hearing on Hoffman’s motion to suppress, evidence was
presented on the procedure that Toledo police used to obtain an arrest warrant.
According to Detective Violanti, Hoffman’s arrest warrants were obtained in the
usual way. On a form provided by the municipal court, the officer seeking a
warrant would record the offender’s name, address, and other identifiers, cite the
statute that was violated, the name of the offense, its classification, and the date of
the offense. A space was provided, beginning with the printed words, “TO WIT,”
in which the officer would type a description of the particular incident giving rise
to the charge. The officer would sign the form and present it to the clerk, who
would “look [it] over,” take the officer’s oath, and sign the form. In this case,
along with the complaints for the warrant, the officer filed praecipes, which
contained the victim’s name and the names of the two witnesses.




                                          8
                               January Term, 2014




       {¶ 16} Hoffman’s first warrant alleged theft:


              The defendant did take, without the consent of the owner
       Lamar Pittmon, take [sic] siding, downspouts and gutters from the
       victims [sic] rental property at 337 Chapin Toledo, Ohio 43609
       City of Toledo, Lucas County. [See Appendix A.]


       {¶ 17} The second alleged criminal damaging:


              The defendant did remove, dismantled [sic] siding, gutters,
       downspouts to a house at 337 Chapin Toledo Ohio 43609, this act
       caused substantial damage to the property [sic]. This was without
       the authorization of the owner/victim Lamarr Pittmon.City [sic] of
       Toledo Lucas County. [See Appendix B.]


       {¶ 18} The third alleged “house stripping prohibited”:


              The defendant did, without permission or authorization
       from victim/owner Lamar Pittmon, take/ [sic] remove siding,
       downspouts and gutters from 337 Chapin Toledo, Ohio 43609 on
       or about 10/25 1 City of Toledo Lucas County. [See Appendix C.]


       {¶ 19} All three complaints fail to identify the source of their information.
They do not state that Violanti witnessed the offense. They do not explain how
she came to believe that Hoffman had committed the misdemeanor offenses he
was charged with. They are not accompanied by supporting affidavits. Rather,
each complaint simply states that Hoffman violated every element of the




                                         9
                                  SUPREME COURT OF OHIO




particular misdemeanor offense. Violanti testified at the suppression hearing that
no one asked her why she concluded that Hoffman had committed the offenses.1
        {¶ 20} The deputy clerk who signed and issued the three arrest warrants
had been employed by the Toledo Municipal Court for 17 years. She testified that
when an officer came in for a warrant, she would verify that the complaint
included the offender’s correct name and address, the violation codes, the charge,
the offense classification, the date of the offense, a description of the offense, and
the signature of the officer. But she also stated that she never asked an officer any
questions. With regard to the warrants issued against Hoffman, the deputy clerk
specifically testified that she did not make a probable-cause determination. When
asked if she knew what probable cause is, she said, “no, I don’t.” She denied that
it was part of her job responsibility to make a finding of probable cause. She
simply gave the officer the oath, issued the warrants, and placed them into the
computer system.
        {¶ 21} Also admitted into evidence at the suppression hearing was an
internal document used by Toledo Municipal Court deputy clerks as a guide for
swearing in affidavits. Deputy clerks are instructed as follows:


                 1. When an officer or complainant brings an affidavit to the
        counter, you should quickly look over the affidavit for the
        following items:
                  Type of affidavit (In Custody, Open Warrant or
        Summons to Issue)




1
  The trial court commented in a footnote in its decision that it believed that “a determination of
probable cause could have been found by the issuing authority had the Detective included in her
affidavit or sworn statement the source of her conclusion to which she testified that Brandon
Hoffman committed the offenses charged.”



                                                10
                                  January Term, 2014




                  Name and address of the defendant
                  Code source is checked (TMC or ORC)
                  RB No. (mostly used by TPD)
                  Code No. (the violation number such as 537.19A, etc.)
                  Charge (violation description such as Domestic Violence)
                  Classification (such as M-2)
                  Offense Date
                  Description of the incident
                  Signature of the officer or complainant (the defendant’s
        copy also needs to be signed).
                 If the officer or complainant is filing the affidavit at the
        counter, you may let him or her know if something is missing as a
        courtesy. Once the affidavit is clerked in, it cannot be altered.
        This means you cannot call an officer to come back if something is
        missing. You also must accept all affidavits even if they are not
        complete.
                 2. Ask the Officer / Complainant to raise his or her right
        hand and say:
                 “Do you swear that the statements made in this affidavit
        are true and is that your true and legal signature.”
                 3. Sign the affidavit on the signature line at the bottom of
        the affidavit. * * *
                 4. Time Stamp and Seal the affidavit.


(Italics sic.)
        {¶ 22} Nowhere in the guidelines are the clerks instructed about making a
finding of probable cause. The former supervisor responsible for creating these




                                          11
                            SUPREME COURT OF OHIO




guidelines also testified that during her 17 years of swearing in criminal
complaints, she did not know what probable cause was and had never made a
probable-cause determination.
       {¶ 23} A complaint or affidavit that merely concludes that the person
whose arrest is sought has committed a crime is not sufficient to support a finding
that probable cause exists for an arrest warrant. Giordenello v. United States, 357
U.S. 480, 486, 78 S. Ct. 1245, 2 L. Ed. 2d 1503 (1958). “Recital of some of the
underlying circumstances in the affidavit is essential if the magistrate is to
perform his detached function and not serve merely as a rubber stamp for the
police.” United States v. Ventresca, 380 U.S. 102, 109, 85 S. Ct. 741, 13 L. Ed. 2d
684 (1965). It is clear from the testimony and documentary evidence offered at
the suppression hearing that Hoffman’s misdemeanor warrants were issued
without a probable-cause determination and therefore are invalid.
Suppression of Evidence is Not an Automatic Remedy
       {¶ 24} Having concluded that Hoffman’s arrest warrants were issued
without a probable-cause determination in violation of the Fourth Amendment to
the United States Constitution and Article I, Section 14 of the Ohio Constitution,
we must determine whether he is entitled to exclusion of the evidence obtained as
a result of the service of the invalid warrants. The United States Supreme Court
has stated that “suppression is not an automatic consequence of a Fourth
Amendment violation.” Herring v. United States, 555 U.S. 135, 137, 129 S. Ct.
695, 172 L. Ed. 2d 496 (2009). “The Fourth Amendment contains no provision
expressly precluding the use of evidence obtained in violation of its commands
* * *.” United States v. Leon, 468 U.S. 897, 906, 104 S. Ct. 3405, 82 L. Ed. 2d 677
(1984). Instead, the exclusionary rule is “a judicially created remedy designed to
safeguard Fourth Amendment rights generally through its deterrent effect, rather
than a personal constitutional right of the party aggrieved.” United States v.
Calandra, 414 U.S. 338, 348, 94 S. Ct. 613, 38 L. Ed. 2d 561 (1974). Whether the



                                        12
                                 January Term, 2014




exclusionary rule’s remedy of suppression is appropriate in a particular context is
a separate analysis from whether there has been a Fourth Amendment violation.
Arizona v. Evans, 514 U.S. 1, 10, 115 S. Ct. 1185, 131 L. Ed. 2d 34 (1995), quoting
Illinois v. Gates, 462 U.S. 213, 223, 103 S. Ct. 2317, 76 L. Ed. 2d 527 (1983).
          {¶ 25} When applying the exclusionary rule, a court must also consider
the substantial social costs. Leon at 907.


          Exclusion exacts a heavy toll on both the judicial system and
          society at large. Stone [v. Powell], 428 U.S. [465, 490-491], 96
S. Ct. 3037, [49 L. Ed. 2d 1067 (1976)]. It almost always requires
          courts to ignore reliable, trustworthy evidence bearing on guilt or
          innocence. Ibid. And its bottom-line effect, in many cases, is to
          suppress the truth and set the criminal loose in the community
          without punishment. See Herring, supra, at 141 * * *. Our cases
          hold that society must swallow this bitter pill when necessary, but
          only as a “last resort.” Hudson [v. Michigan, 547 U.S. 586, 591,
          126 S. Ct. 2159, 165 L. Ed. 2d 56 (2006).] For exclusion to be
          appropriate, the deterrence benefits of suppression must outweigh
          its heavy costs. See Herring, supra, at 141 * * *; Leon, supra, [468
          U.S.] at 910, 104 S. Ct. 3405, 82 L. Ed. 2d 677.


Davis v. United States, ___ U.S. ___, 131 S. Ct. 2419, 2427, 180 L. Ed. 2d 285
(2011).
          {¶ 26} The issue therefore becomes whether suppression of the evidence
in this case will create a sufficient deterrent effect to prevent future violations of
the Fourth Amendment and Article I, Section 14.
          {¶ 27} Hoffman concedes that the exclusionary rule “is not an individual
right,” Herring, 555 U.S. at 141, 129 S. Ct. 695, 172 L. Ed. 2d 496, and that it



                                          13
                             SUPREME COURT OF OHIO




“applies only where it ‘ “ result[s] in appreciable deterrence,” ’ ” id., quoting Leon
at 909. He argues, however, that the Toledo Police Department’s 17-year pattern
of submitting bare-bones complaints to be rubber-stamped by the Toledo
Municipal Court without any probable-cause determination was so reckless and
grossly negligent as to justify the exclusion of evidence in this case.
       {¶ 28} The state counters that the exclusionary rule was designed to
exclude evidence obtained as the result of police misconduct and that it should not
be applied to hold law enforcement responsible for the errors of judicial
employees. The state contends that the officers relied in good faith on the arrest
warrants and could not have reasonably been expected to question their validity
when the procedure followed in obtaining those warrants had been approved by
the court of appeals in the relevant jurisdiction.
The Good-Faith Exception
       {¶ 29} The good-faith exception to the exclusionary rule was officially
recognized by the United States Supreme Court in Leon, 468 U.S. 897, 104 S. Ct.
3405, 82 L. Ed. 2d 677, and adopted in Ohio in State v. Wilmoth, 22 Ohio St. 3d
251, 490 N.E.2d 1236 (1986). The exception provides that the exclusionary rule
should not be applied to bar use of evidence obtained by officers acting in
objectively reasonable reliance on a search warrant issued by a detached and
neutral magistrate but ultimately found to be unsupported by probable cause.
Leon at 918-923, 926.
       {¶ 30} In Leon, a confidential informant of unproven reliability told police
that he knew where a large drug-trafficking operation was located and that he had
personally witnessed a drug sale at that location, a private residence. Police
launched an extensive investigation and eventually applied for a warrant to search
several addresses and vehicles. The application was reviewed by several deputy
district attorneys, and a facially valid search warrant was issued by a state court
judge. Large quantities of drugs and other evidence were seized pursuant to the



                                          14
                                January Term, 2014




warrant, and the defendants filed motions to suppress. Both the district court and
circuit court concluded that the affidavit was insufficient to establish probable
cause, but declined to adopt a good-faith exception to the exclusionary rule.
       {¶ 31} The United States Supreme Court was presented with the sole
question of whether the exclusionary rule should be modified to create a good-
faith exception.    The court balanced the benefits and costs of suppressing
evidence obtained in violation of the Fourth Amendment. Id. at 907. It noted that
the purpose of the exclusionary rule is to deter unlawful police conduct. Id. at
916.   But where an officer’s actions are objectively reasonable, the court
concluded that there is little value in excluding the evidence, because applying the
exclusion will not affect how the officer acts:


               This is particularly true, we believe, when an officer acting
       with objective good faith has obtained a search warrant from a
       judge or magistrate and acted within its scope. In most such cases,
       there is no police illegality and thus nothing to deter. It is the
       magistrate’s responsibility to determine whether the officer’s
       allegations establish probable cause and, if so, to issue a warrant
       comporting in form with the requirements of the Fourth
       Amendment. In the ordinary case, an officer cannot be expected to
       question the magistrate’s probable-cause determination or his
       judgment that the form of the warrant is technically sufficient.
       “[O]nce the warrant issues, there is literally nothing more the
       policeman can do in seeking to comply with the law.” [Stone], 428
U.S. at 498, 96 S.Ct. [3037, 49 L. Ed. 2d 1067] (Burger, C.J.,
       concurring). Penalizing the officer for the magistrate’s error, rather
       than his own, cannot logically contribute to the deterrence of
       Fourth Amendment violations.



                                         15
                            SUPREME COURT OF OHIO




(Footnotes omitted.) Leon, 468 U.S. at 920-921, 104 S. Ct. 3405, 82 L. Ed. 2d 677.
       {¶ 32} Although the existence of a warrant normally signifies that a law-
enforcement officer has acted in good faith, this is not always the case. In Leon,
the United States Supreme Court cautioned that an officer’s reliance on the
warrant must be objectively reasonable:


              Suppression therefore remains an appropriate remedy if the
       magistrate or judge in issuing a warrant was misled by information
       in an affidavit that the affiant knew was false or would have known
       was false except for his reckless disregard of the truth. Franks v.
       Delaware, 438 U.S. 154, 98 S. Ct. 2674, 57 L. Ed. 2d 667 (1978).
       The exception we recognize today will also not apply in cases
       where the issuing magistrate wholly abandoned his judicial role in
       the manner condemned in Lo-Ji Sales, Inc. v. New York, 442 U.S.
319, 99 S. Ct. 2319, 60 L. Ed. 2d 920 (1979); in such circumstances,
       no reasonably well trained officer should rely on the warrant. Nor
       would an officer manifest objective good faith in relying on a
       warrant based on an affidavit “so lacking in indicia of probable
       cause as to render official belief in its existence entirely
       unreasonable.” Brown v. Illinois, 422 U.S. [590,] 610-611, 95 S.Ct.
       [2254, 45 L. Ed. 2d 416 (1975)] (Powell, J., concurring in part); see
       Illinois v. Gates, supra, 462 U.S. at 263-264, 103 S.Ct. [2317, 76
L. Ed. 2d 527] (White, J., concurring in the judgment). Finally,
       depending on the circumstances of the particular case, a warrant
       may be so facially deficient—i. e., in failing to particularize the
       place to be searched or the things to be seized—that the executing
       officers cannot reasonably presume it to be valid. Cf.



                                          16
                               January Term, 2014




       Massachusetts v. Sheppard, 468 U.S. [981,] at 988-991, 104 S.Ct.
       [3424, 82 L. Ed. 2d 737 (1984)].


Leon, 468 U.S. at 923, 104 S. Ct. 3405, 82 L. Ed. 2d 677.
       {¶ 33} The United States Supreme Court has extended the Leon good-
faith exception to the execution of invalid arrest warrants. Herring, 555 U.S. 135,
129 S. Ct. 695, 172 L. Ed. 2d 496; Evans, 514 U.S. 1, 115 S. Ct. 1185, 131 L. Ed. 2d
34.
       {¶ 34} Hoffman asserts that there can be no good-faith reliance on the
arrest warrants in this case because the deputy clerk had wholly abandoned her
judicial role as a neutral and detached magistrate when she failed to make a
probable-cause determination when issuing the arrest warrants. We do not agree.
There is no evidence in this case that the deputy clerk was anything other than a
neutral and detached magistrate.
       {¶ 35} The facts of this case are not like those in Lo-Ji Sales, 442 U.S.
319, 99 S. Ct. 2319, 60 L. Ed. 2d 920, cited in Leon as an example of case falling
outside of the good-faith exception because the issuing magistrate “wholly
abandoned his judicial role” in such a manner that no reasonable officer could
rely on the warrant. Leon at 923. In Lo-Ji Sales, a state police investigator
purchased two films from an adult bookstore believing that they violated New
York’s obscenity laws. He submitted the films to a town justice, who viewed
them and apparently concluded that they were obscene. The investigator then
swore out an affidavit in support of an application for a search warrant. The
application requested that the town justice accompany the investigator during the
search to determine whether any other items in the store violated the law. The
town justice issued the warrant, which authorized the seizure of “[t]he following
items that the Court independently [on examination] has determined to be
[obscene].” Id. at 322-323. But the list of items was added to the warrant only



                                        17
                             SUPREME COURT OF OHIO




after they were seized in the ensuing search of the bookstore, with the town justice
participating with numerous law-enforcement officers.
       {¶ 36} The United States Supreme Court concluded that the search
warrant was invalid because the town justice “did not manifest the neutrality and
detachment” required of a judicial officer under the Fourth Amendment. Id. at
326. “He allowed himself to become a member, if not the leader, of the search
party which was essentially a police operation. Once in the store, he conducted a
generalized search under authority of an invalid warrant; he was not acting as a
judicial officer but as an adjunct law enforcement officer.” Id. at 327.
       {¶ 37} In Hoffman’s case, the deputy clerk took none of the actions
condemned in Lo-Ji Sales. There is no evidence that the deputy clerk colluded
with the detective or otherwise acted as an adjunct law-enforcement officer.
       {¶ 38} Hoffman also contends that the good-faith exception should not
apply because the criminal complaints were so lacking in indicia of probable
cause. The state, however, maintains that because the detective’s conduct in
applying for the arrest warrants was consistent with binding precedent, the good-
faith exception does apply. In Davis, ___ U.S. ___, 131 S. Ct. 2419, 180 L. Ed. 2d
285, the United States Supreme Court extended the good-faith exception to
circumstances in which the police conduct a search in objectively reasonable
reliance on judicial precedent. It stated:


               Under our exclusionary-rule precedents, this acknowledged
       absence of police culpability dooms Davis’s claim.             Police
       practices trigger the harsh sanction of exclusion only when they are
       deliberate enough to yield “meaningfu[l]” deterrence, and culpable
       enough to be “worth the price paid by the justice system.” Herring,
555 U.S. at 144, 129 S. Ct. 695, [172 L. Ed. 2d 496]. The conduct of
       the officers here was neither of these things. The officers who



                                             18
                                 January Term, 2014




       conducted the search did not violate Davis’s Fourth Amendment
       rights deliberately, recklessly, or with gross negligence. See ibid.
       Nor does this case involve any “recurring or systemic negligence”
       on the part of law enforcement. Ibid. The police acted in strict
       compliance with binding precedent, and their behavior was not
       wrongful.


Id. at 2428-2429.
The Effect of State v. Overton
       {¶ 39} The state argues that the officers acted in good faith, based on
interpretation of Overton, 6th Dist. Lucas No. L-99-1317, 2000 WL 1232422. In
Overton, the complaint in support of the arrest warrant merely recited the
statutory elements of a crime and contained no information indicating that the
officer had seen the crime committed or that the officer had been informed by
someone else that the subject of the warrant committed the crime. The Overton
complaint in support of the warrant read:


               Complainant being duly sworn states that Desarie Overton
       defendant at Toledo, Lucas County, Ohio on or about July 10,
       1998 did violate ORC # 2925.13 constituting a charge of
       permitting drug abuse in that the defendant, being the owner,
       lessee, or occupant of certain premises, did knowingly permit such
       premises to be used for the commission of a felony drug abuse
       offense, to wit: Desarie Overton being the lessee, owner, or
       occupant of 620 Belmont, Toledo, Ohio 43607 knowingly
       permitted Cocaine, a schedule two controlled substance to be sold
       and possessed by the occupants, there, both being in violation of




                                         19
                             SUPREME COURT OF OHIO




        the Ohio Revised code, a felony drug abuse offense. This offense
        occurred in Toledo, Lucas County, Ohio.


Id. at *2.


The complaint was signed by a detective and was certified by a deputy municipal
court clerk. In a one-paragraph analysis, the appellate court held:


               The complaint in this case listed a specific code section and
        contained specific factual information sworn to by a fellow Toledo
        Police Detective. The complaint was certified by a clerk of court
        pursuant to Crim.R. 4. Detective Navarre [the arresting officer]
        testified that because he already knew appellant, he recognized her
        when she came to the door. Based on the foregoing we conclude
        that Detective Navarre had reasonable ground to believe that the
        offense was committed and reasonable ground to believe that the
        person alleged to have committed the offense is guilty of the
        violation. Therefore, the Court finds that Detective Navarre had
        probable cause to arrest appellant in this case.


(Emphasis added.) Id. at *3.
        {¶ 40} We declined to accept jurisdiction of Overton’s appeal. State v.
Overton, 91 Ohio St. 3d 1415, 741 N.E.2d 142 (2001).             The United States
Supreme Court denied the petition for a writ of certiorari. Overton v. Ohio, 534
U.S. 982, 122 S. Ct. 389, 151 L. Ed. 2d 317 (2001). In a separate statement joined
by three other justices, Justice Breyer wrote:




                                          20
                               January Term, 2014




               This “complaint” sets forth the relevant crime in general
       terms, it refers to Overton, and it says she committed the crime.
       But nowhere does it indicate how Detective Woodson [the officer
       who signed the complaint] knows, or why he believes, that Overton
       committed the crime.
               This Court has previously made clear that affidavits or
       complaints of this kind do not provide sufficient support for the
       issuance of an arrest warrant. * * *
               ***
               I consequently conclude that the city of Toledo clearly
       violated the Fourth Amendment warrant requirement. * * * I
       realize that we cannot act as a court of simple error correction and
       that the unpublished intermediate court decision below lacks
       significant value as precedent. Nonetheless, the matter has a
       general aspect. The highlighted print on the complaint [the
       defendant’s name and street address] offers some support for
       Overton’s claims that the “complaint” is a form that the police
       filled in with her name and address. And that fact, if true, helps to
       support her claim that her case is not unique. That possibility,
       along with the clarity of the constitutional error, convinces me that
       the appropriate disposition of this case is a summary reversal.


(Emphasis sic.) Id. at 984-986.
       {¶ 41} Nevertheless, the Overton decision was not overruled or reversed
by either a state or federal court and, therefore, it remained binding precedent in




                                        21
                                  SUPREME COURT OF OHIO




the Sixth District.2 Although the clerk’s independent finding of probable cause
was not examined in Overton, the holding in Overton sanctioned criminal
complaints that merely recited the statutory elements as valid support for arrest
warrants. Unfortunately, it appears that the clerk’s office did not instruct its
deputies on how to independently determine probable cause, and the omission of
a probable-cause determination became the norm for at least 17 years and was
unchallenged until now.
         {¶ 42} We have already recognized the good-faith exception to the
exclusionary rule when officers act in good faith upon a search warrant ultimately
found to be invalid. Wilmoth, 22 Ohio St. 3d 251, 490 N.E.2d 1236, at paragraph
one of syllabus; State v. George, 45 Ohio St. 3d 325, 544 N.E.2d 640 (1989),
paragraph three of the syllabus. Today we hold that when the police conduct a
search in objectively reasonable, good-faith reliance upon binding appellate
precedent, the exclusionary rule does not apply.
         {¶ 43} The dissent claims that this is not an ordinary case under Leon and
that it is inconceivable that Toledo police officers did not realize that warrants
were being issued without a probable-cause determination. In so finding, the
dissent ignores Davis and its holding that police conduct that is in strict
compliance with binding judicial precedent satisfies the good-faith exception to
the exclusionary rule. See Davis, ___U.S. ___, 131 S.Ct. at 2428-2429, 180
L. Ed. 2d 285. The “ordinary” in Toledo was that arrest warrants were obtained by
following a misguided practice approved in Overton, which now has been
overruled by the Sixth District, to its credit. In 2001, this court declined to accept




2
  It should be noted that one judge in the Overton case did consider the complaint to be defective.
He dissented, noting that the officer making the complaint did not aver that he had observed the
illegal activity and did not specify another source for his knowledge of the illegal activity.
Overton, 6th Dist. Lucas No. L-99-1317, 2000 WL 1232422, *3 (Sherck, J., dissenting).



                                                 22
                                January Term, 2014




jurisdiction, and the United States Supreme Court also declined review by
denying the petition for writ of certiorari. Overton was thus binding precedent in
the Sixth District when the instant warrants were issued and executed. There is
no evidence to suggest that Detective Violanti or other officers deliberately or
willfully sought to violate Hoffman’s Fourth Amendment rights.            Under the
circumstances, their actions were objectively reasonable.
       {¶ 44} Ultimately, the arrest warrants must be viewed as improperly
issued because although deputy clerks had a checklist to follow, a probable-cause
determination was never made, and the complaint was rubber-stamped with no
questions asked. The arresting officers themselves, however, had no reason to
question or doubt the validity of Hoffman’s warrants, and they acted in good faith
in relying on them. Suppression of evidence here will not serve the purposes of
the exclusionary rule.
       {¶ 45} But the facts in this case are seriously disturbing. The uncontested
evidence is that for at least 17 years, deputy clerks in the Toledo Municipal Court
have not determined probable cause before issuing arrest warrants—a flagrant
Fourth Amendment violation. It is incumbent upon the Toledo Municipal Court
to amend the process for issuing arrest warrants and to conform with the
requirements of the Constitution, Crim.R. 4, and case precedent before issuing a
warrant. In addition, police officers, peace officers, sheriffs, and all those in law
enforcement can no longer rely in good faith on any warrant issued by the Toledo
Municipal Court without a neutral and detached magistrate making an
independent determination of probable cause.         Today’s decision should be a
catalyst for that court to seek new, constitutionally conforming warrants and will
provide notice that any warrants that are similarly constitutionally defective can
no longer be relied on or acted upon. Whatever the circumstances, at a minimum,
the public is entitled to have public officials conform their conduct to
constitutional standards in discharging their official duties.



                                          23
                                SUPREME COURT OF OHIO




                                     Conclusion
       {¶ 46} The exclusionary rule is designed to deter police misconduct that
flagrantly, deliberately, or recklessly violates the Fourth Amendment.      When
officers act in good-faith reliance on a warrant that is later determined to be
invalid, suppressing that evidence does not serve the purpose of the exclusionary
rule. Good-faith reliance can be established when officers adhere to procedures
established in binding precedent.
       {¶ 47} The judgment of the Lucas County Court of Appeals is affirmed.
                                                              Judgment affirmed.
       O’CONNOR, C.J., and KENNEDY, FRENCH, and O’NEILL, JJ., concur.
       O’DONNELL, J., concurs.
       PFEIFER, J., dissents.
                                ____________________
       O’DONNELL, J., separately concurring.
       {¶ 48} I agree with the majority but write separately to emphasize a point
touched on by the majority opinion that raises, in my view, a matter of serious
constitutional concern.
       {¶ 49} For at least 17 years, citizens in Toledo have been subjected to an
unconstitutional process for issuing arrest warrants unrecognized by those
involved in the process of issuing those warrants. Nonetheless, nothing in this
record indicates that officers acted in bad faith in seeking the warrant for
Hoffman’s arrest, and in accordance with the dictates of the United States
Supreme Court, the exclusionary rule is not applicable in these circumstances.
       {¶ 50} In this instance, the good-faith exception to the exclusionary rule
applies because the Toledo police relied in good faith on errant, but binding,
precedent from the Sixth District Court of Appeals upholding an arrest warrant
issued by the Toledo Municipal Court without any independent finding of
probable cause.



                                         24
                               January Term, 2014




       {¶ 51} I write separately to emphasize that the Toledo Municipal Court
must amend its process for issuing arrest warrants and conform to constitutional
requirements before issuing a warrant. Members of law enforcement cannot in
good faith rely on any warrant issued by the Toledo Municipal Court absent an
independent determination of probable cause from a neutral and detached
magistrate. New and constitutionally conforming warrants must be obtained in
order to conform with the Fourth Amendment, and the outstanding defective
warrants can no longer be relied on or acted upon.
                             ____________________
       PFEIFER, J., dissenting.
       {¶ 52} The arrest warrants in this case were unconstitutional because they
were issued even though probable cause had not been determined. See Fourth
Amendment to the United States Constitution (“no Warrants shall issue, but upon
probable cause”); Article I, Section 14 of the Ohio Constitution (“no warrant shall
issue, but upon probable cause”). The critical issue in this case becomes, as the
majority opinion well notes, whether evidence that was obtained using the
constitutionally invalid arrest warrants should be suppressed.
       {¶ 53} The exclusionary rule, which suppresses evidence procured
unconstitutionally, is a draconian measure potentially imbued with tremendous
societal costs, including the loss of reliable evidence. United States v. Leon, 468
U.S. 897, 907, 104 S. Ct. 3405, 82 L. Ed. 2d 677 (1984). For that reason, “ ‘the
application of the [exclusionary] rule has been restricted to those areas where its
remedial objectives are thought most efficaciously served.’ ” Id. at 908, quoting
United States v. Calandra, 414 U.S. 338, 348, 94 S. Ct. 613, 38 L. Ed. 2d 561.
Accordingly, the rule is not to be applied to exclude evidence that was “ ‘obtained
in the reasonable good-faith belief that a search or seizure was in accord with the
Fourth Amendment.’ ” Id. at 909, quoting Illinois v. Gates, 462 U.S. 213, 255,
103 S. Ct. 2317, 76 L. Ed. 2d 527 (1983) (White, J., concurring in judgment).



                                        25
                             SUPREME COURT OF OHIO




       {¶ 54} These principles are based on the sound premise that the
exclusionary rule is designed to deter police misconduct and, therefore, if the
police obtained a warrant in objective good faith and acted within its scope, then
there is “nothing to deter.” Id. at 921. Once a magistrate issues a warrant that
reasonably appears to be based on a determination of probable cause, the officer is
entitled to rely on it, for “ ‘there is literally nothing more the policeman can do in
seeking to comply with the law.’ ” Id., quoting Stone v. Powell, 428 U.S. 465,
498, 96 S. Ct. 3037, 49 L. Ed. 2d 1067 (1976) (Burger, C.J., concurring). And this
is because “[i]n the ordinary case, an officer cannot be expected to question the
magistrate’s probable-cause determination or his judgment that the form of the
warrant is technically sufficient.” Id. Alas, this is not an ordinary case.
       {¶ 55} In an ordinary case, a magistrate does not testify that she has
processed thousands of arrest warrants over a period of years and that just two
months previously she became familiar with the term “probable cause.” The
following colloquy, between the defense attorney and the magistrate from the
Toledo Municipal Court, is not something that occurs in an ordinary case:


               Q.    And during your 17 years of swearing in criminal
       complaints with         requests for arrest warrants, did you know
       what probable cause was?
               A. No.
               Q. Had you ever made a probable cause determination?
               A. No.
               ***
               Q. Did any of [your] training include making a probable
       cause determination?
               A. No, it did not.
               ***



                                          26
                               January Term, 2014




               Q. As far as you know, as a supervisor, have any of the
       deputy clerks made a probable cause determination?
               A. No.


       {¶ 56} In an ordinary case, the affidavit or complaint that an officer
seeking a warrant presents to a magistrate contains information that allows the
issuing magistrate to determine whether probable cause exists. In this case, each
of the three complaints does little more than restate the crime that is charged. The
officer who presented the complaints was questioned at the suppression hearing:


               Q. You don’t make any reference to what Mr. Pittmon told
       you other than that he was the victim?
               A. Yes, sir.
               Q. Okay. You don’t make any reference to the potential
       existence of a video, right?
               A. Correct.
               Q. * * * [Y]ou are just saying Mr. Hoffman committed the
       offense?
               A. Yes.
               Q.You’re not telling anybody how you’ve come to learn
       that?
               A. No, sir.
               ***
               Q. Nobody asked you what the basis of your information
       was for claiming Mr. Hoffman committed these offenses?
               A. No, sir.




                                        27
                             SUPREME COURT OF OHIO




               Q. And, in fact, when you go to execute these complaints,
               nobody at Toledo Municipal Court, nobody ever asks you
       that, do they?
               A. Not that I recall anytime.
               ***
               Q. And nobody has ever said how do you know that this is
       true, right?
               A. Right.
               ***
               Q. * * * And, again, nobody is asking you how you came
       to know these things?
               A. No, sir.
               Q. And the complaint itself does not reflect how you came
       to know these things, right?
               A. Correct.


       {¶ 57} These transcripts are quite extraordinary.       Nothing about them
strikes me as being part of an ordinary case. According to Leon, in an ordinary
case, a police officer is not expected to question a magistrate’s probable-cause
determination. But, in this case, there was ample reason for the police officer to
question the magistrate’s ostensible probable-cause determination, because the
officer presenting the complaints to obtain the warrants testified that she has never
been asked to explain the basis for her belief that she had probable cause to make
an arrest. So, the police officer knew that the magistrates were not exactly
fastidious in requiring support for arrest warrants.
       {¶ 58} The blame for these unfortunate facts should not be thrown at the
magistrates.   They were only following orders.          Again, it is really quite
extraordinary, sad really, to read the procedure that the magistrates are instructed



                                          28
                               January Term, 2014




to follow. A memo dated March 3, 2009, instructs magistrates of their duties
when “Swearing in Affidavits.” It states:


               When an officer or complainant brings an affidavit to the
       counter, you should quickly look over the affidavit for the
       following items:
               ***
               If the officer or complainant is filing the affidavit at the
       counter, you may let him or her know if something is missing as a
       courtesy. Once the affidavit is clerked in, it cannot be altered.
       This means you cannot call an officer to come back if something is
       missing. You also must accept all affidavits even if they are not
       complete.


       {¶ 59} Far from requiring magistrates to determine probable cause, the
memo implicitly instructs the magistrates to ignore probable cause. The memo
instructs magistrates to “quickly look over the affidavit.” Quickly? Since when is
it important to quickly determine whether the Constitutions of the United States
and of Ohio have been complied with? Even worse, though, is the last sentence
quoted above. Magistrates are instructed that they “must accept all affidavits.”
No wonder they are not trained to determine probable cause. That would truly be
a waste of time given the mandate to accept all affidavits.
       {¶ 60} If these facts were to appear in a novel by Franz Kafka or a
transcript of a trial from the totalitarian era of the Soviet Bloc, it would not be
extraordinary. It might even be considered a source of amusement. But we are
talking about the city of Toledo in the great state of Ohio in the United States of
America. Our country is considered to be governed by the rule of law, not as a
police state. But the facts of this case suggest that the residents of Lucas County



                                         29
                              SUPREME COURT OF OHIO




have been the subject of innumerable warrants that were issued as if by the police
department itself. The warrants were issued virtually without scrutiny, and it is
inconceivable that the officers did not realize this. Certainly the officer who
testified in this case was aware that her requests for warrants were not subject to
questioning and that her affidavits did not need to inform the magistrate of facts
that could support a finding of probable cause. And in particular, in this case, the
officer seeking the warrants knew that the supporting document contained nothing
that would allow a magistrate to make a probable-cause determination.
       {¶ 61} There is no reason to conclude that the good-faith exception should
apply to the warrants in this case. The warrant requirement exists because “the
detached scrutiny of a neutral magistrate * * * is a more reliable safeguard against
improper searches than the hurried judgment of a law enforcement officer * * *.”
Leon, 468 U.S. at 913-914, 104 S. Ct. 3405, 82 L. Ed. 2d 677.              Deference to
magistrates, however, “is not boundless,” and it is particularly unwarranted when
a magistrate “ ‘serve[s] merely as a rubber stamp for the police.’ ” Id., quoting
Aguilar v. Texas, 378 U.S. 108, 111, 84 S. Ct. 1509, 12 L. Ed. 2d 723 (1964).
       {¶ 62} There can be no doubt about whether the magistrate in this case
served as a rubber stamp. She did. She admitted it. The police officer seeking
the warrants admitted it. And the instructions the magistrate followed require her
to “accept all affadavits.” It is difficult to conceive of a situation better described
by the term “rubber stamp.”
       {¶ 63} The majority opinion rightly concludes that the warrants were
issued unconstitutionally. The only issue is whether the officers who acted on the
warrants can be said to have acted in good faith. Based on the facts of this case, it
is abundantly clear that the officers did not so act, because the requests for
warrants were “so lacking in indicia of probable cause as to render official belief
in its existence entirely unreasonable.” Brown v. Illinois, 422 U.S. 590, 611, 95
S. Ct. 2254, 45 L. Ed. 2d 416 (1975) (Powell, J., concurring in judgment). There



                                          30
                                January Term, 2014




was nothing in the complaints except a restatement of the elements of the crime.
The magistrate who issued the arrest warrants in this case was not neutral and
detached. And although the magistrate did not engage in the search and arrest
herself (as in Lo-Ji Sales), it is quite clear that she “wholly abandoned [her]
judicial role” by serving as a mere rubber stamp for the police officer seeking the
warrant. Leon at 923, discussing Lo-Ji Sales, Inc. v. New York, 442 U.S. 319, 99
S. Ct. 2319, 60 L. Ed. 2d 920 (1979).
       {¶ 64} The facts of this case, including the admission that a magistrate of
the Toledo Municipal Court has issued thousands of arrest warrants without ever
making a probable-cause determination, convince me that suppression of the
evidence in this case is necessary to deter subsequent unconstitutional behavior.
Toledo police have been relying on this flagrantly unconstitutional procedure for
years now. See Overton v. Ohio, 534 U.S. 982, 122 S. Ct. 389, 151 L. Ed. 2d 317
(2001) (statement of Breyer, J.). A forceful message needs to be sent to deter
similar misconduct, and suppression in this case would send that message.
       {¶ 65} This analysis is largely based on decisions by the Supreme Court
of the United States and on federal constitutional standards. But this case also
implicates Article I, Section 14 of the Ohio Constitution. “The Ohio Constitution
is a document of independent force. In the areas of individual rights and civil
liberties, the United States Constitution, where applicable to the states, provides a
floor below which state court decisions may not fall. As long as state courts
provide at least as much protection as the United States Supreme Court has
provided in its interpretation of the federal Bill of Rights, state courts are
unrestricted in according greater civil liberties and protections to individuals and
groups.”   Arnold v. Cleveland, 67 Ohio St. 3d 35, 616 N.E.2d 163 (1993),
paragraph one of the syllabus. I have also independently analyzed the facts of this
case pursuant to Article I, Section 14, and I conclude that the issuance of the
warrants violated the Ohio Constitution. Although I could be persuaded that the



                                         31
                            SUPREME COURT OF OHIO




Ohio Constitution provides greater protection than the federal Constitution in a
case such as this, Hoffman has not made any such claim, and it is not necessary
for this court to go beyond the Fourth Amendment to justify the result I espouse.
       {¶ 66} The analysis under the Ohio Constitution is similar to the analysis
under the federal standards. We have held that the protections provided by
Article I, Section 14 are coextensive with those provided by the Fourth
Amendment.      State v. Emerson, 134 Ohio St. 3d 191, 2012-Ohio-5047, 981
N.E.2d 787, ¶ 15. The warrants were unconstitutionally issued; therefore, the
Ohio Constitution prohibits the use of any evidence procured pursuant to the
warrants unless the officer seeking the warrants had a good-faith belief that the
warrant was valid. For the factual reasons stated above, I conclude that the officer
involved did not have a good-faith reason to believe that the requests for warrants
properly presented any basis for a finding of probable cause. Accordingly, there
could be no good-faith belief that the warrants were valid.
       {¶ 67} I am not unmindful of the fact that evidence procured using the
unconstitutionally issued arrest warrants led to Hoffman’s conviction for a
heinous murder and that suppression of the evidence would make it harder to
prosecute him in a new trial.      But that is no reason to overlook the grave
constitutional violations that occurred in this case. Accordingly, I would suppress
the evidence procured using the unconstitutionally issued warrants.        I would
reverse the judgment and remand for a new trial. I dissent.
                             ____________________
       Julia R. Bates, Lucas County Prosecuting Attorney, and Evy M. Jarrett
and Frank H. Spryszak, Assistant Prosecuting Attorneys, for appellee.
       David Klucas, for appellant.
       Michael DeWine, Attorney General, Eric E. Murphy, State Solicitor, and
Samuel C. Peterson, Deputy Solicitor, urging affirmance for amicus curiae Ohio
Attorney General Michael DeWine.



                                        32
                              January Term, 2014




       Carol Hamilton O’Brien, Delaware County Prosecuting Attorney, and
Douglas N. Dumolt, Assistant Prosecuting Attorney, urging affirmance for amicus
curiae Ohio Prosecuting Attorneys Association.
       Timothy Young. Ohio Public Defender, Stephen P. Hardwick, Assistant
Public Defender; and Robert L. Tobik, Cuyahoga County Public Defender, and
Jeff Gamso, Assistant Cuyahoga County Public Defender; and Matt Bangerter,
urging reversal for amici curiae Office of the Ohio Public Defender, Cuyahoga
County Public Defender’s Office, Ohio Association of Criminal Defense
Lawyers, and Maumee Valley Criminal Defense Lawyers Association.
                           ____________________




                                      33
SUPREME COURT OF OHIO



    APPENDIX A




         34
January Term, 2014


  APPENDIX B




        35
SUPREME COURT OF OHIO


    APPENDIX C




         36